Title: To Thomas Jefferson from Joseph Carrington Cabell, 7 January 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
Jan 7. 1822.
I have just received your favor of 3d inst and have shewn it to Mr Johnson. Should the case occur for which it was intended to provide, it shall be used. For the present Mr Johnson & myself think it best not to exhibit it generally, as it might be the means of throwing still farther from us the gentleman to whom it was addressed. What course he will ultimately pursue, no one seems to know. We deem it prudent not to enquire whether the “insurance” was necessary to carry him along with us, or whether it was  called for merely to promote the success of the Resolution. The former is the obvious inference; but we leave him to account for the singularity of his course. The general impression among the friends of the University is that the movement of this gentleman was dictated by some unfriendly design—My own impression is that it sprang from the desire of appearing to take a leading part in the discussions & proceedings relative to the Literary Fund, and from a hope that the reputation of being liberal might be procured without any other sacrifice than that of writing a Resolution. For the reference of the Resolution seems to have surprized him, & from that period he has been in pursuit of inadmissable conditions,  in order that the refusal of them might serve as a pretext for abandoning his own proposition. Such are my impressions which I communicate to you with the freedom & confidence of epistolary correspondence. It remains to be seen whether the eulogy of the Enquirer or your opposite answer to his letter will induce him to resign these absurd conditions.Things have remained nearly in Statu quo since I last wrote you. In the Senate there would be no difficulty in getting a large vote to cancel the bonds. I am inclined to think the measure is gaining some friends, in the lower House; but from all I can learn there is now in that body a large majority against it. Postponement is the advice which I have given to all our friends. We cannot lose & may gain by it. I find most difficulty to arise from an imprudent committment of our friends in that House at the last session, not to encroach on the Capital of the Literary Fund. I differed with them then, & warned them of the consequences. The occasion on which this took place was the discussion of our Loan Bill. They were driven by the force of circumstances into these declarations by the allegation of our opponents that our Loan would ultimately be taken from the Capital of the Fund. Morris of Hanover is of this number. I have been laboring to prevail on him to make a public recantation of his Error: and nothing is yet decided on. I hope the force of enlightened opinion will come to my aid in this respect. What I most fear is that Blackburn will adhere to that ground. The style of his opposition added to the inconsistency of our friends in that House would very certainly defeat us. He is not to be approached, unless when he has an evident & strong desire. In general he affects to be Jupiter in a Cloud. In the present case, I apprehend that his views on another subject, in which I differ with him, would make me not a very welcome guest: and I stand aloof. By the bye, I see a whole groupe of gentlemen here from Staunton: apparently on ordinary business. In reflecting on the causes of the opposition to the University, I cannot but ascribe a great deal of it, to the Clergy. Wm& Mary has conciliated them. It is represented that they are to be excluded from the University. There has been no decision to this effect, and on full reflection, I should suppose that religious opinions should form no test whatever. I should think it improper to exclude religious men, and open the door to such as Doctor Cooper. Mr Johnson concurs with me in this view. And I have publicly expressed the opinion. Whether the Clergy believe it or not, they have succeeded in spreading the  belief of their exclusion: & in my opinion, it is the source of much of our trouble. I am cautious not to commit yourself or Mr Madison or the board. I have also made overtures of free communication with Mr Rice; & shall take occasion to call on Bishop Moore. I do not know that I shall touch on this delicate point with either of them. But I wish to consult these heads of the Church & ask their opinions. I have also suggested to Mr Watkins and the President of Hampden sydney, plans of finance to aid them in the accomplishment of their objects. Nevertheless I suspect the Colleges will not succeed, as they are sure to interfere with one another, & the most that could be done for any of them would be to lend them a little money out of the Capital on the credit of the future surplus which is generally appropriated to the Colleges. Wm & Mary seems to withdraw her claims, & I shall be moderate on the score of charters. The County arrears must be given out, for we are now apparently at war with the Democracy. Such are my present views. I will write you weekly—but fear I shall not send you any good tidings this session.In great haste, I remain, Dr Sir, faithfully yoursJoseph C. Cabell